Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application number 17/040,739 HAIR TREATMENT PROCESS AND SYSTEM, filed 09/23/2020. Claims 1-9,11-13,15,17-23,26-27 are pending.
Examiner Comment
Applicant’s amendment and remarks filed 12/21/2021, pages 8-11, are persuasive, therefore claims 1-9, 11-13, 15, 17-23, 26-27 are allowed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Tiainen in view of L’Oréal fails to teach or suggest singularly, or an obvious combination of a system and process for washing hair having a means for supplying a shower head with liquid dispensed from one or another one of a first or second reservoir but not from both reservoirs at the same time with an overpressure.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754